AURTKY   11. -XAR
  WILL      WIIA?lON
ATTORNEZY       G+ZNW!ZNAL


                                     March la, 1957.

       Honorable George Moffett,
       Chairman, Senate,CommFttee on Agriculture,
       Senate of Te~xas,
       Austin, Texas                    OPINION w-61
                                                Re: Constitutionality of Senate
                                                    Sill No308 of the 55th
                                                     ~~:“,~;“;‘“&$“,~$yl$~
                                                     i’icbs
                                                          of tie 45th Legisiatu,re
                                                     Regular Session, to Include
                                                     all Counttea of the State
       Dear Sir:.                                    of Texas;
                You have requested an opinion on the constitutionality
        of Senate Bill 308 of the 55th Legislature.   In your request
        you asked the following questionsi
                    “1) Does S.B. No. 308 conform to the test of
                    constitutionality as written and submitted to
                    your department herewith?
                    “2) And if it.does not, in your judgment, con-
                    form to this test, then there arises the foll-
                    owing question: Wherein does it differ in its
                    deficiency of meeting the test of constitutlon-
                    alitg from the Act which It seeks to amend?
                    “3) And finally, if S .B. No. 308 is not in your
                    opinion c,onbtitutional,what suggested amendment
                    could be’made ,to the bill in order for It to meet
                    the test of constitutionality?”
                    We shall answer your questions in the order submitted.
                Senate Bill 308 of the 55th Legislature provides for
        the amendment of Section 8, Chapter 443, Acts of the 45th Legis-
        lature so as to extend the provisions of Chapter 443, known as
        the Agricultural Protective Act, to all the counties of the
        State of Texas; and declares an emergency.   The Act In its
        present form is limited to those counties which comprise the
        Texas Citrus Fruit Zone as that area is designated in Section 1,
        Chapter 350, Acts of the 42nd Legislature.
Hon. George Moffett,   Page 2   (ww-61)

Section 8 of Chspter 443, Acts of the 45th Legislature, Regular
Session, as amended by Section 1 of Senate Bill 308 of the 55th
Legislature, refers to Section 1 of Chapter 350, Acts of the
42nd Legislature.   Your request indicates that this lncorpora-
tion of Section 1, Chapter 350, Acts of the 42nd Legislature,
results in the principal question in your mind as to the constitu-
tionality of Senate Bill 308.   This practice is an accepted
legislative draftlng procedure. The fact that Chapter 350, Acts
of the 42nd Legislature only dealt with diseases of citrus trees
and the shipment of nursery stock inf8cte.dw.lth~the~dlseasesof
citrus trees would not revent the incarporation of Section 1 of
this Act into Chapter 4t3 of the Acts of the 45jhLagislature
which deals with a'griculturalcommodities other than citrus fruit.
        Therefore,"an amendment which extends the coverage of
Chapter 443 of the Acts of the 45th Legislature to the other
counties in the,State,of Texas by addin to those already deslgna-
ted in Section 1 of Chapter 350 of the &2nd Legislature is also
permissive.   It Is our opinion that Senate Bill 308 of the 55th
Legislature Is not unconstitutional for this reason.   We have
examined this Bill in the light of other possible constitutional
questions and it Is our opinion that Senate Bill 308 is constitu-
tional.   For this reason your first question must be answered in
the affirmative. ,'
                        :
        In the light of ouranswer to your ,foregolngquestion, it
becomes unnecessary to answer your second and third questions.


                 Senate Bill 308 of the 55th Legisla-
                 ture is constitutional as submitted.
                                  Very truly yours,'
                                  WILt WIISON    ',




WCR:f;rh
APPROVED:
OPINION COMMITTEE
By H. Grady Chandler
          Chairman